Citation Nr: 1733446	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  15-23 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from September 1944 to November 1946, for which he received a Combat Infantry Badge.  He died in July 2012.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.   Jurisdiction has since been transferred to the St. Louis RO.  In January 2016, the Board remanded this case for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Board's previous remand, the Veteran died, at least in part, from a radiogenic disease.  The appellant asserts that the Veteran was exposed to ionizing radiation while serving in Japan following the end of World War II.  It is unclear whether the appellant believes the Veteran was physically present at Hiroshima or Nagasaki following the atomic blasts, that he was exposed by virtue of being somewhere near there, or that he was otherwise exposed.  See September 2012 application for Dependency and Indemnity Compensation; June 2015 Substantive Appeal; July 2017 Informal Hearing Presentation.  The evidence of record does not indicate that he participated in an atmospheric nuclear weapons testing or that he was part of the occupation of Hiroshima or Nagasaki.  However, as the Veteran's death is presumptively due to a radiogenic disease, certain procedural requirements must be followed prior to disposition of the claim.  Specifically, any Record of Occupational Exposure to Ionizing Radiation and other available service records must be obtained, at which point the file must be forwarded to the Under Secretary for Health for preparation of a dose estimate.  38 C.F.R. § 3.311(a)(2)(iii).  It appears that numerous requests to multiple sources including the National Personnel Records Center, U.S. Army Human Resources Command and National Archives and Records Administration have yielded all available service records and the Board finds that no further development for records is necessary or would provide further benefit.  As such, the file must now be provided to the Under Secretary for Health for a radiation dose estimate.  Id. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the Veteran's file to the Under Secretary for Health for preparation of a radiation dose estimate in accordance with 38 C.F.R. § 3.311(a)(2)(iii).

2.  Then readjudicate the issue on appeal and issue a Supplemental Statement of the Case, as appropriate. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




